SUMMARY ORDER
Plaintiff-Appellant Juvondi R. Pender, proceeding pro se, initiated this action in the United States District Court for the Eastern District of New York (Bianco, J.), alleging employment discrimination under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., and the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq. Pen-der alleges that Defendants-Appellees-— State of New York Office of Mental Retardation and Developmental Disabilities and its Brooklyn Developmental Disabilities Services Office — failed to promote him, illegally terminated him, and otherwise discriminated against him based on his race and national origin, gender, age, religion, and disability. On July 18, 2006, in a careful, thorough memorandum and order, Judge Bianco granted defendants’ motion for summary judgment. Pender v. State of N.Y. Office of Mental Retardation and Developmental Disabilities, No. 02-CV-2438, 2006 WL 2013863 (E.D.N.Y. July 18, 2006); see also Pender v. State of N.Y. Office of Mental Retardation and Developmental Disabilities, No. 02-CV-2438, 2006 WL 2620631 (E.D.N.Y. Sept. 12, 2006) (denying Pender’s motion for reconsideration).
Pender now appeals from the district court’s dismissal of his claims. In considering his arguments, we review de novo the district court’s grant of summary judgment and construe the evidence in the light most favorable to the non-moving party. Jenkins v. City of New York, 478 F.3d 76, 85 n. 4 (2d Cir.2007). And for purposes of the present order, we assume the reader’s familiarity with the facts and procedural history of this case, as well as with the issues raised on appeal.
For substantially the reasons stated in the district court’s July 18, 2006 memorandum and order, we affirm the district court’s dismissal of Pender’s Title VII claim based on race discrimination and Pender’s ADA claim. With respect to Pender’s allegations of discrimination based upon his gender, national origin, and religion, we note that Pender has seemingly abandoned those claims on appeal and we do not consider them.
*19We have carefully reviewed Pender’s remaining arguments and find them to be without merit. Accordingly, the judgment of the District Court is hereby AFFIRMED.